                                                                   I'        ,(/




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SARAH TUBBS,

                               Plaintiff,
                                                                    15 Civ. 0517 (NSR)
       -against-
                                                                   OPINION & ORDER
STONY BROOK UNIVERSITY a/k/a SUNY
STONY BROOK; STATE UNIVERSITY
OF NEW YORK; and DANIEL VERDEJO,

                               Defendants.


NELSON S. ROMAN, United States District Judge:

       Plaintiff Sarah Tubbs ("Plaintiff') commenced this action by filing a complaint on January

23, 2015, (See Complaint, ("Compl."), ECF No. 1), against defendants Stony Brook University

("SBU"), the State University of New York ("SUNY") (together, the "University Defendants"),

and Daniel Verdejo ("Verdejo"). Plaintiff brings the action pursuant to 20 U.S.C. § 1681, alleging

that University Defendants were deliberately indifferent regarding Plaintiffs sexual assault

allegations, thereby depriving Plaintiff equal access to educational opportunities and violating her

right to be free from sexual discrimination under Title IX. Plaintiff additionally asse1is claims of

assault, battery, and intentional infliction of emotional distress against Verdejo.

       Before the Comi is University Defendants' Motion for Summary Judgment on the Title IX

claims. (See Motion for Summary Judgment, ECF No. 81.) For the reasons discussed below,

University Defendants' Motion is GRANTED. In addition, as the granting of summary judgment

terminates all federal claims in this action, the Court no longer exercises supplemental jurisdiction

over Plaintiffs state law claims. Hence, for the ensuing reasons, the action is DISMISSED.




                                                  1
    I.      BACKGROUND
            This is a case about the arduous process undertaken by both a grievant and a University

in dealing with difficult allegations related to sexual assault. The belaboring details are included

to detail the pivotal issue before the Court, adequate process. The facts herein are taken from the

parties' Rule 56.1 statements, affidavits, declarations, and exhibits, and are not in dispute except

where so noted. All rational inferences are drawn in Plaintiff's favor. 1

                  A. The Alleged Sexual Assault in January 2014

            In January 2014, Plaintiff and Verdejo were both students at Stony Brook University,

where Plaintiff was a second-semester senior and Verdejo was a second-semester sophomore. (Pl.

56.1     ,r,r   1, 3, ECF No. 93.). Plaintiff was pursuing degrees in Social Welfare and Hispanic

Languages and Literature. (Klein Deel., Declaration of Sarah Tubbs, ("Tubbs Deel."), Ex. 2 20:3-

5, ECF No. 82.) She was also working as a Residential Assistant ("RA"), which required her to

return to campus prior to the start of each semester for various trainings on topics that included:

sexual assault, sexual violence, when to notify the police, the Student Conduct Code, and the

resources available to students in need. (Id. 30: 10 - 44:9; Pl. 56.1             ,r 2.)
            In 2014, a few days before the start of her final semester, Plaintiff came back to campus

for her usual RA training and attended a party on January 25, 2014. (Tubbs Deel. 80: 9-15.) At the

party, Plaintiff drank somewhere between two and six drinks and interacted with Verdejo. (See -


1
  University Defendants note that Plaintiffs Counter-Statement of material facts is not a "short and concise statement
of additional material facts as to which it is contended that there exists a genuine issue to be tried," as required by the
Southern District's Local Rule for Fed. R. Civ. P. 56.1 (b). The Court finds that of Plaintiffs 112 additional
paragraphs, the vast majority are either redundant with University Defendants' statement of material facts or are
immaterial to the narrow issues before the Court. University Defendants request that this Court wholly disregard
Plaintiffs entire Counter-Statement of facts for this reason. (See Def. Resp. to Pl. 56.1, ECF. No. 91, at 2.) The Court
declines to grant the University Defendants' request. Instead, exercising its broad discretion in dealing with a party's
failure to comply with local rules, the Court will refer to Plaintiffs Counter Statement sporadically, where it finds that
they convey additional material facts that are relevant to the instant issues. See Travelers Indem. Co. of Ill. v. Hunter
Fan Co., Inc., No. 99 Civ. 4863 (JFK), 2002 WL 109567, at *6 (S.D.N.Y. Jan. 28, 2002) ("A district court has broad
discretion whether to overlook a party's failure to comply with local court rules.").


                                                            2
21.)2 Plaintiff claims she became intoxicated. (Id.) After the party, Plaintiff voluntarily returned

with Verdejo to his dorm room (Id.) 3 While in his dorm room that night, Plaintiff claims that she

was sexually assaulted, forcibly restrained, coerced, forced to commit sodomy, and sexually

abused while she was unconscious. (the "Incident.") (Id.              ,r 122.)4
         Early in the morning on January 26, 2014, Plaintiff returned to her dormitory and described

what generally happened to her to her two friends, Christine Publik and Ruby Escalera-Nater

("Ruby"). (PL 56.1      ,r 5.) Ruby suggested Plaintiff repmi it to the Stony Brook Police ("UPD"). (Id.
,r 6.) The subsequent journey about how Plaintiff pursued her complaint about the Incident, sought
answers and closure, and how University Defendants responded really begins here.

              B. Plaintifr s Initial Reporting to UPD and Campus Residences

         After Ruby convinced Plaintiff to repmi the Incident to UPD, Ruby called UPD, and UPD

then sent two police officers to meet Plaintiff, Ruby, and Plaintiffs other friend, Davindra Lall

(Id.). UPD brought all three students to the police station. (Id.) There, UPD Detective Michael

Corbisiero ("Corbisiero") first spoke with Ruby, who said she had a "good conversation." (Id.

,r 7.) Corbisiero thanked Ruby for encouraging Plaintiff to come in. (Id.)
         Detective Corbisiero and a second Detective named Gary Borowski then conducted a

preliminary interview with Plaintiff, who informed them that she wanted to tell them what had




2
 Though not relevant to the instant motion, Plaintiff has given a range of numbers regarding how many drinks she
had at the party. (Def. Resp. to Pl. 56.1 ,i 119.)
3
  In her Complaint, Plaintiff alleged that "in the early morning hours of Sunday January 26, 2014, [she] went to
Verdejo's dorm room with the intention of engaging in sexual relations with him, which was partly caused by her
overly-intoxicated state at the time. (Comp!. ,i,i 23-24). She stated that after the two staited kissing, she changed her
mind and decided that she did not want to have further sexual contact, which she communicated to Verdejo verbally
and physically. It was at this point that Verdejo began forcing the contact and became more violent. (Id. ,i,i 25-27.).
4
 Because the specific details and precise label for the alleged assault are not the material issue in this decision, the
acts that transpired between Plaintiff and Verdejo on January 25-26, 2014 will broadly be deemed the "Incident."


                                                           3
happened to her, but did not want them to ask her questions; rather, she wanted to describe

what happened. (Id.       ,r 8.) The Detectives obliged. (Id. ,r 9.)
         After Plaintiff provided her description, the Detectives gave her a Sexual Assault

Reporting Options Form (the "Options Form") to review and sign. (Id.) The first page of the

Options Form provided five options for reporting her complaint of sexual assault. (See Tubbs

Dep. Ex. 5, ("Options Form") ECF No. 82.) 5 Detectives Corbisiero and Borowski went through

each of these options with Plaintiff. (Pl. 56.1        ,r 10.) Plaintiff did not want to select any of the first
four options. (Id.) As for Option 5, Plaintiff claims she had questions regarding it because she did

not understand how she could remain "anonymous" if she selected that option. (Id.) She claims

that the Detectives were unable to answer her concerns satisfactorily. (Id.                ,r 11.)
         Due to Plaintiffs dissatisfaction, and because she did not want to select any ofthe other four

options, Plaintiff did not choose any of the five options in the Options Form that day and instead

drew a diagonal line across the entire first page of the fo1m and initialed the two boxes on the

second page of the Form, including a box acknowledging that she had been provided with the Form

"but has decided to remain anonymous." (Id.            ,r,r 11, 12; see Options Form.)
              C. Plaintiff's Hospital Visit and SANE Test

         After meeting with Plaintiff, the UPD Detectives asked Plaintiff if she would agree to go

to University Hospital to have a Sexual Assault Nurse Examiner ("SANE") examination, which

would, among other things, collect evidence for possible submission to a crime lab for analysis.

(Pl. 56.1   ,r 13.) Plaintiff consented, and Detective Corbisiero and another officer, Officer Jason


5
  The options are: "Option I: I choose to rep01t the incident and pursue criminal charges through the University Police
Department or other local police agency."; "Option 2: I choose to report the incident to the Vice President of Student
Affairs/Office of University Community Standards"; "Option 3: I choose to file a sex discrimination grievance.";
"Option 4: I choose to report the incident to University Labor Relations."; "Option 5: I choose to document the incident
that has occurred, but have decided not to pursue further actions." (See Options Form.)

                                                           4
Fanning, drove Plaintiff and her friends to University Hospital for the SANE examination. (Id.)

During the examination, the SANE nurse took photographs of Plaintiff's body. (Id.)

           After the SANE examination, Detectives Corbisiero and Fanning drove Plaintiff and her

friends back to Plaintiff's dormitory. (Id.         ,r 14.) That same evening, Plaintiff also provided the
Detectives with the clothing she had worn on the night ofJanuary 25-26, 2014 (Id.) Detective

Corbisiero advised Plaintiffthat a "Detective from th[ e] office [would] be in contact with her to

complete a formal statement. (Id.) Plaintiff responded that she "wish[ed] to remain anonymous

at this time, and would like no action to be taken by the university at this time." (Id.            ,r 15.)
           On January 29, 2014, UPD Detective Peter Stumpf went to University Hospital to meet

with Lori Thompson, a rape crisis advocate, at the Victims Infmmation Bureau of Suffolk

("VIBS") 6, to obtain the results of the SANE examination. (Id.                      ,r   16.) Ms. Thompson told

Stumpf that Plaintiff had "indicated on the paperwork that she did not want anything released

to the Police." (Id.      ,r 17.) Detective Stumpf then called Plaintiff, who told him that she knew
that her paperwork indicated not to release the SANE documentation to the Police and that she

was "still unsure on what she wanted done." (Id.)

               D. Plaintiff's Disclosure to University Community Standards

           The next day, Plaintiff again met with Detective Corbisiero, who again explained her

options and advised her ofresources available to her. (Id. ,r 18.) Plaintiff then signed a medical

release form so that UPD could obtain the results ofthe SANE examination, but told Corbisiero

that she was "still unsure of how she wishes to proceed" and again "at this time she wishes no

action to be taken by the University." (Id.)

           That same day, on another student's suggestion, Plaintiff's supervisor, Meera Cuevas


6
    VIBS is a non-profit entity over which Stony Brook has no control. (Pl. 56.1   1 16.)

                                                          5
("Cuevas"), a Residence Hall Director ("RHD") in the building where Plaintiff was an RA,

went to Plaintiff's dorm room. (Id.        ,r 19.) Plaintiff then informed Cuevas she had been assaulted,
or "she didn't know exactly what happened to her," and "she didn't know what to do." (Id.)

         During the conversation, Cuevas informed Plaintiff that, as an RHD, she would be required

to report the allegation to someone senior at Campus Residences. (Id. if l 9.) At Plaintiff's request,

Cuevas did not report the Incident to her direct supervisor - a male - but instead reported it to Gina

Vanacore ("Vanacore"), then Associate Director of Residential Life. (Id.) Vanacore, immediately

upon receiving the email, forwarded it to Matilde Orlich ("Orlich"), Director of University

Community Standards ("UCS"). (Id.              ,r 20.)
             E. Plaintifrs Initial Meetings with UCS

         On January 30, 2014, Orlich emailed Plaintiff, asking Plaintiff "to schedule an appointment

for a meeting regarding an imp01iant matter," emphasizing that "[i]t is important that we speak

with you as soon as possible." (Id.         ,r 21.)   Orlich's purpose in contacting Plaintiff was to review

with Plaintiff the options available to her, including counseling and psychological services, and

explain to her the Title IX process and the process available to her through UCS. (Id.                         ,r   22.)

Because Plaintiff "did not want to deal with [Community Standards] at the time[,]" Plaintiff

did not respond to this e-mail. (Id.        ,r 23.)7
         Cuevas still encouraged Plaintiff to speak to UCS and spoke with Orlich about setting

up a meeting with Plaintiff, Orlich and Cuevas. (Id.             ,r 24.) During that telephone conversation,
Orlich told Cuevas about resources available at SBU to Plaintiff. (Id.) Cuevas then arranged




7
  Plaintiff asserts that she did not want to deal with Community Standards at the time because she had asked the police
not to release anything to the University and then unexpectedly received the email. (Pl. 56.1 ,r 23.) The undisputed
facts, however, reflect that when Plaintiff met with Cuevas, Cuevas expressly told Plaintiff that she was going to have
to rep01t the incident up. (Id. ,r,r 19-20.)


                                                           6
the in-person meeting with the three of them for February 13, 2014. (Id.                         ,r 25.) Due     to an

unexpected snowstorm, the in-person meeting was later changed to a conference call. (Id.)

         During the call, Orlich answered Plaintiffs questions about the UCS disciplinary

process, the investigation process, the disciplinary Hearing, and Plaintiffs potential role in

the Hearing. (Id.     ,r 26.) Plaintiff asked if she would have to be in the same room as Verdejo
during the Hearing to which Orlich replied that Plaintiff had "other options" such as using

Skype, telephoning in, or having someone from UCS present her case. (Id.                           ,r 27.).   Plaintiff

declined these options, including that of having someone present her case on her behalf,

"[b]ecause it is what happened to [her], and [she] wanted to use [her] own words." (Id.)

         During the same conference call, Orlich "got Plaintiff at ease" with the disciplinary process,

and asked Plaintiff to come in for an "intake" to describe to UCS what had happened to her. (Id.                      ,r
28.) Because Orlich was to be out of town the following week for a conference, Plaintiff agreed to

do the intake meeting with Sandee Maung, the Assistant Director ofUCS, and Marjolie Leonard,

then Acting Director for Stony Brook's Office of Diversity and Affirmative Action. (Id.) USC

arranged the intake for February 19, 2014. (Id.          ,r 29.)
         When February 19, 2014 arrived, although Plaintiff knew that Orlich would be absent and

that she was going to have to provide "more details to start the investigation process," Plaintiff did

not tell Maung and Leonard about the Incident. (Id.) Instead, after meeting for less than 15 minutes,

Plaintiff said that she would wait until Orlich returned to describe what had happened to her. (Id. )8




8
  Plaintiff claims that the purpose of this meeting never was for her to talk about the Incident with Maung and Leonard.
(Id. ,r 29.) Plaintiff also claims that around this time, she asked two friends to tell Orlich to make the necessary
arrangements with the Assistant Dean so that Plaintiffs professors would know about her situation and adjust for her.
(Id.) The record is does not show that these individuals ever reached out to Orlich or the Assistant Dean. (Id.)


                                                           7
                 F. Plaintiff's Official Statement to UPD

          On Febrnary 13, 2014, Plaintiff again met with UPD to give them an official statement.

(Id.   ii 32).   Plaintiffs VIBS advocate, Lori Thompson, arranged the meeting with UPD and was

present the entire time. (Id.) Plaintiff described what had happened to her regarding the Incident,

and Detective Corbisiero followed up with questions and typed up the statement, which Plaintiff

reviewed and signed. (Id.)

          Plaintiff then completed another Options Form and this time initialed Option 5, reflecting

that she was choosing "to document the incident that has occun-ed, but ha[ s] decided to not pursue

further actions." (Id.   ii 33.) She again initialed the second page, acknowledging that she had "been
advised of the available counseling service afforded by the University.'' (Id.) After meeting with

Plaintiff on Febrnary 13, 2014, Detective Corbisiero made an entry in the UPD "Investigative

Leads Report," stating: "Sarah again stressed that at this point she only wished to make a statement,

but wants no fmiher action to be taken by anyone. She does not want to move fmward with

prosecution. She does not want the District [sic] Attorney's Office notified and she does not want

any information to be shared with Community Standards/Student Affairs. Case will be closed by

investigation unless Sarah re-contacts and wants something else to be done." (Id.    ii 34.)
                 G. Stony Brook's Investigation Process

          In 2014, Stony Brook's Title IX Coordinator was responsible for overseeing an

investigation involving a complaint of sexual assault, but was not necessarily responsible for

independently performing the investigation. (Id. ii 35.) Hence, if Stony Brook received a complaint

involving an allegation of sexual assault of a student by another student, UCS, not the Title IX

Coordinator, took the lead in investigating it. (Id.) Further, the investigation would be handled




                                                    8
differently than a student complaining about an employee. (Id.) Because Plaintiffs allegation

was against a student, Orlich, the UCS Director, lead the investigation. (Id.                 ,r 36.)9
         On February 24, 2014, Plaintiff and her friend Cassandra DeFelice ("Defelice") met with

Orlich and Leonard at the UCS conference room for a second "intake" meeting. (Id.                     ,r 37.) At the
meeting, Orlich and Leonard described what each of their offices did, advised Plaintiff of her Title

IX rights, explained the investigative process, and explained how Stony Brook adjudicated Student

Conduct Code violations. (Id.) They then gave Plaintiff the opportunity to tell them about the

Incident, which she availed. (Id.) Orlich then stated that the next step would be to start the

investigation and interview witnesses. (Id.) Subsequently, Orlich sent a letter to one of Plaintiffs

professors, explaining Plaintiffs absence from class due to the meeting. (Id.               ,r 40.)
         Three days later, Plaintiff began counseling sessions with Smita Majumdar- Das ("Dr.

Das"), a therapist employed by SBU. During the first therapy session, Plaintiff described her

experience at the February 24th meeting as "positive. 11 (Id.           ,r 41.) Plaintiff complained, however,
that, "she did not get the letter that [Orlich] promised [to her professor] on Monday (Id.).

             H. Meetings with Verdejo and Witnesses

         On February 27, 2014, Orlich and Leonard met with Verdejo to discuss the Incident. (Id.                    ,r
42.) They informed Verdejo an allegation of sexual assault had been made against him, that they

had an obligation to investigate it, and that this was his opportunity to state what he thought

transpired. (Id.) Verdejo did so. (Id.) During the meeting, out of a concern for Plaintiffs safety,

Orlich asked Verdejo about the activities and groups in which he was involved on campus so that

she could assess whether and to what extent Plaintiff and Verdejo might interact on campus in the



9
 The reason that student-on-student investigations are handled differently from teacher-on-student or other hostile
environment allegations, is that the Student Conduct Code governs the procedures for adjudicating allegations that the
Code has been violated. (Def. Resp. to Pl. 56.1 ,r 91; Dep. ofM. Leonard, ECF No. 95, 44:3-10.)

                                                          9
future. (Id.~ 43.) Orlich then gave Verdejo a "no contact" directive, which stated that "[i]t was

reported and it is alleged that you violated the Stony Brook University's Sexual Misconduct Policy"

and, "[a]s a result of this matter, you are directed not to have any personal, verbal, electronic (email,

instant message, text messaging), written, phone, cell phone, or third party contact with

[Plaintiff]." (Id.~ 44.)

        Between February 27, 2014 and March 13, 2014, Orlich interviewed four other witnesses

suggested by Plaintiff and Verdejo. (Id.~ 45.) One witness was Darhiel DeLeon, Plaintiff's friend

who had invited her to the party she attended on January 25- 26, 2014. (Id.) Orlich also obtained a

videotape of Plaintiff and Verdejo entering Verdejo's dorm building on January 26, 2014 (Id.)

            I. Plaintiff's Ambivalence About the Hearing

        On Friday, March 14, 2014, Orlich met with Plaintiff again to discuss whether she wanted

to move forward with the disciplinary process against Verdejo. (Id.         ~   46.) Plaintiff expressed

concerns about what role she would take at the Hearing and whether she would have to be in the

same room with Verdejo. (Id.) Plaintiff also asked Orlich to interview one more witness, her friend

Danny Lall, which Orlich did soon thereafter. (Id.) At the end of the meeting, Orlich stated that

she would contact Plaintiff again to determine whether Plaintiff wanted to move forward with the

disciplinary process against Verdejo. (Id.)

        Plaintiff had another therapy session with Dr. Das on April 3, 2014. (Id.        ~   48.) At that

session, she expressed "ambivalence" about whether she wanted to go ahead with the Hearing,

stating that she "didn't want to deal with this any longer" and that she was feeling emotionally

pressured by her own desire to go ahead, by her friends and family wanting her to go ahead, and

her own desire not to go ahead. (Id.)




                                                   10
          On Friday, April 11, 2014, Orlich met with Plaintiff a third time. (Id.      ,r 49.) The parties
dispute the precise purpose of the meeting. (Id.) University Defendants claim that it was to

determine whether Plaintiff wanted to proceed with the disciplinary process against Verdejo

and, if so, in what way Plaintiff wanted to participate. (Id.) Plaintiff claims that she had already

indicated that she wanted to go ahead with the disciplinary process and the purpose of the

meeting was only to determine what role Plaintiff would play in it. (Id.)

          The Hearing was not scheduled during that meeting with Orlich; rather, Orlich asked

Plaintiff to send her an e-mail by the close of business on Monday, April 14, 2014, indicating

whether Plaintiff wanted to proceed or not. (Id.       ,r 49.)   When Plaintiff met with Dr. Das later

that day, Plaintiff told Dr. Das that she had learnt what the process would be "if she went

ahead with the Hearing." (Id.    ,r 51.) Two days later, Plaintiff exchanged texts with Lall, in which
Lall stated: "Your getting anxious about the decision?" Plaintiff responded: "I kinna know my

decision[.] it's everything encompassed with it[.] I have to select witnesses collect things I've

written and then the Hearing itself." Lall responded: "Oh, that does sound stressful." (Id.      ,r 52.) On
April 14, 2014, Plaintiff e-mailed Orlich, stating: "I would like to proceed." (Id.    ,r 53.)
             J. Stony Brook Arranges Hearing and Issues Interim Suspension to Verdejo

          At Stony Brook in 2014, in Title IX cases where the respondent was a student, a Hearing

board made the determination as to whether a violation of the Student Conduct Code had occurred.

(Id.   ,r 54.) Once Plaintiff advised UCS that she wanted to proceed, UCS began taking the steps
necessary to schedule the disciplinary Hearing, including preparing and issuing charges to

Verdejo; assigning Plaintiff an advisor; selecting officers, and scheduling a date. (Id.     ,r 55.)
          Orlich recommended that Dr. Suzanne Velazquez, one of Plaintiffs professors and

Plaintiffs Program Director, act as Plaintiffs Advisor. (Id.           ,r   56.) Velazquez had previous



                                                  11
experience serving as a Hearing board member and as a Hearing officer in connection with Stony

Brook student disciplinary proceedings, and had received training in order to be a Hearing board

member. (Id.) 10 On April 21, 2014, Plaintiff met Velazquez and asked her to be Plaintiffs Advisor.

(Id.   ,r 57.) Velaquez agreed. (Id.)
          By letter dated April 23, 2014, Stony Brook's Vice President for Student Affairs, issued an

Interim Suspension, suspending Verdejo "immediately from the Stony Brook University

campus" until the charges issued against him "are heard through the conduct process." (Id.                    ,r
58.) UCS then advised Verdejo that he was in alleged violation of the University Student Conduct

Code and directed him to appear at an Administrative Hearing on Wednesday, May 7, 2014 ifhe

wished to contest the charges. (Id.        ,r   59.) On April 25, 2014, Verdejo appealed the Interim

Suspension, which was subsequently modified. (Id.           ,r 60.) Consequently, Verdejo was allowed to
return to his residence hall and resume classes to complete his spring 2014 semester, but still had

to abide by the "no contact" directive. (Id.)

          On May 5, 2014, U CS rescheduled the disciplinary proceeding that had been scheduled

for May 7, 2014, for May 16, 2014 (Id.          ,r 61.) Between May 5, 2014 and May 15, 2014, Sandee
Maung, the Assistant Director ofUCS, twice met with Plaintiff and Velazquez to prepare for

the Hearing. (Id.    ,r 62.) On May 15, 2014, Plaintiff and Velazquez met with Dean of Students,
Jerrold Stein, and Plaintiff requested that her therapist, Dr. Das, be permitted in the Hearing room

during the Hearing. (Id.     ,r 63.) Later that day,   Stein informed Velazquez that under the Student

Conduct Code, Dr. Das would be permitted in UCS's suite of offices "to support [Plaintiff] outside

of the Hearing room" during breaks, but could not be present inside the room. (Id.)



10
  Plaintiff asserts that that Dr. Velazquez had never served as a Hearing board member or officer in a case that
involved Title IX allegations. (Id. ,r 59.)


                                                       12
         Dr. Das and Plaintiff discussed Plaintiffs request that Dr. Das be present in the Hearing

room during the Hearing. (Id. , 64.) Dr. Das told Plaintiff that she could have chosen her as an

advisor to be present inside the Hearing room, but Plaintiff had already chosen a different advisor.

(Id.) Plaintiff told Dr. Das that she was "happy" with Professor Velazquez as her advisor, but she

wanted Dr. Das "to be around" because she was wonied about her freezing or feeling anxious

during the Hearing. (Id.) Dr. Das therefore obtained permission to be present in UCS's suite of

offices to "support" Plaintiff during breaks in the disciplinary Hearing against Verdejo. (Id.)

According to Dr. Das's May 15, 2014 psychotherapy note, Plaintiff was "somewhat comforted to

know that [Dr. Das] will in the waiting area right outside the [Hearing] room and she can access

[Dr. Das] for support during the Hearing." (Jd.) 11

              K. The Disciplinary Hearing

         UCS arranged for Joseph Vece, then Stony Brook's Residential Community Standards

Coordinator, and two students, Rachel Silver and Christina Leung, to act as Hearing board

members for the disciplinary Hearing (the "Hearing"). (Id. , 66.) Stony Brook students, faculty

and staff were required to attend training before they could serve as Student Conduct Code Hearing

board members. (Id. , 67.) In 2013-14, Dr. Das, Maung and Vece gave the training to students,

faculty, and staff, which included, a review of relevant provisions of the Student Conduct Code-

including provisions dealing with sexual misconduct, the process of analyzing evidence presented

during a disciplinary proceeding and rendering a finding based on that evidence, and information

about sexual violence and the neurobiology of trauma. (Id.)




11
  The Parties dispute whether Dr. Das has been allowed to sit in on Hearings in other sexual assault situations and
whether she told Plaintiff that she had been allowed. (Id. ,J65.) Dr. Das testified that she never told Plaintiff that she
had sat in on a sexual assault Hearing. (Id.) (citing Das Dep. At 105:22-106:24, Ex. 23 to Klein Deel., ECF No. 82.)

                                                            13
       The Hearing took place on May 16, 2014. (Id. ,i 68.) When the Notice of Charges was read,

Verdejo pleaded "Not Responsible" to the charges relating to Offenses Against Persons, Sexual

Harassment and Sexual Abuse and/or Assault. (Id.) Verdejo pleaded "Responsible" to the last

Charge, relating to "Alcoholic Beverages. 11 (Id.) Plaintiff gave opening and closing statements and

presented written evidence and two additional witnesses; Verdejo gave opening and closing

statements and presented one additional witness, Darhiel DeLeon. (Id. ,i 69.)

       After the conclusion of the Hearing, the Hearing Board found Verdejo "Not

Responsible" on the Charges to which he pleaded. (Id. ,i 70.) On May 22, 2014, Orlich met

with Plaintiff and relayed that Verdejo was found not responsible on the sexual misconduct

Charges. (Id.) Orlich also told Plaintiff that, although that was the Hearing Board's

determination, that did not mean that the incident did not happen. (Id.) UCS then prepared a

written disposition reflecting the Board's determination. (Id. ,i 71.)

           L. Plaintiff Graduates, Continues Counseling, and Appeals

       Plaintiff graduated in May 2014, magna cum laude, with a dual degree in Social Welfare

and Hispanic Languages and Literature. (Id. ,i 72.) She maintained a 4.0 grade point average the

second semester of her senior year. (Id. ,i 73.) At the end of the semester, Dr. Das spoke with

Plaintiff's supervisor to get an "exception" and permit her to continue to provide therapy to

Plaintiff after she graduated. (Id. ,i 74.) The school granted permission, and Dr. Das continued to

provide therapy to plaintiff into the summer of 2014. (Id.)

       On July 17, 2014, Plaintiff appealed the Hearing Disposition. (Id. ,i 75.) On August 28,

2014, the Appeals Officer, James Souza, who had not previously served as an appeals officer,

determined that "a significant procedural error occurred during the Hearing" because he found "no




                                                  14
evidence that the Hearing Board considered the definition of "consent" found in the University

Student Conduct Code and/or applied that definition to the facts of the case." (Id.   ,r 76.)
          After Souza's determination, the Hearing Board members, including one who had already

graduated, twice re-convened (on September 25, 2014 and December 12, 2014) to re-consider the

case. (Id.   ,r 77.) Orlich required the Hearing Board members to reconvene the second time after
determining that they had not listened to the audio recording of the Hearing on September 25,

2014. (Id.) When they convened on December 12, 2014, Orlich instructed the Board members to

be sure they applied the definition of "consent" in the Student Conduct Code. (Id.)

          The Hearing Board nevertheless adhered to its original determination. (Id.            ,r   78.)

Accordingly, UCS issued a written disposition, dated March 6, 2015, reflecting that the Hearing

Board "confirms that it did consider the Code's definition of consent in its July 9, 2014

determination and affirms its prior determination." (Id.) The March 6th Disposition also noted

that, although Souza had "review[ ed] the evidence and the Hearing audio recording, he was

not privy to the Hearing board's deliberations." (Id.)

              M. Stony Brook's Compliance with the Voluntary Resolution Agreement

          In December 2010, the U.S. Department of Education, Office for Civil Rights

("OCR"), initiated a compliance review of the State University of New York under Title IX.

(Id.   ,r 79; see Weddle Deel., Letter from OCR to Dr. Nancy L. Zimpher ("October Letter"), Ex.
HH, ECF No. 95.) OCR's investigation included a review of documents submitted by SUNY

system-wide administrative offices and four specific SUNY campuses (SUNY at Albany,

SUNY-Buffalo State College, SUNY-Mo 1Tisville State College and SUNY at New Paltz). The

investigation did not specifically review Stony Brook. (Pl. 56.1   ,r 79.)



                                                15
        In the October Letter, OCR detailed its findings and set forth the general terms of the

Voluntary Resolution Agreement to be implemented by SUNY. (Id. ,r 80.) OCR also explained

that although its review "concerned all state-operated campuses of SUNY, OCR conducted

on-sites" only at the four previously-referenced campuses. (Id.) Based on the review of

system-wide procedures and procedures at those four campuses, OCR found compliance

concerns for all SUNY schools in three areas: Title IX Coordinators and Notices of

Nondiscrimination; Grievance Procedures; and Campus Climate. (Id.)

         On September 30, 2013, SUNY and OCR entered into a Voluntary Resolution

Agreement. 12 (Weddle Deel., Ex. II, ("Voluntary Agreement"), ECF No. 95.) This Agreement

detailed the actions SUNY would take, and the dates by which such actions would be taken,

pursuant to the requirements of Title IX and its implementing regulations. (Id.) The actions to

be implemented touched various policies, including but not limited to revising grievance

procedures, addressing complaints of sexual assault/violence, Title IX training for individuals

involved with recognizing/reporting incidents of sexual assault/violence, and documentation

regarding complaints of sexual assault/violence. (Id.)

        Stony Brook reports to have complied with its obligations with respect to the Voluntary

Resolution Agreement each and every year since OCR and SUNY entered into that Agreement.

(Pl. 56.1   ,r 81.) 13 In line with its obligations, Stony Brook issued its Annual Security Report
for 2014, which includes "statistics for reportable crimes that are confidentially reported,"

regardless of any determination ofresponsibility. (Id.          ,r 83.) With respect to the portion of the


12
   As Stony Brook notes, the Voluntary Resolution Agreement did not constitute an admission by SUNY that it was
not in compliance with Title IX and/or the implementing regulations. (Id. ,i 81.)

13
  Plaintiff claims that the one exception to Stony Brook's compliance was a December 31, 2013 deadline to provide
proofofTitle IX training already provided. (Id. ,i 82.) Further, she claims that Stony Brook's obligations were
supposed to be implemented after January 26, 2014, the date Plaintiff was sexually assaulted. (Id.)

                                                       16
Report regarding "forcible sex- offenses" on Stony Brook's campus (consisting of the

categories "rape," "fondling," "incest" and "statutory rape") there were 13 reported incidents

in 2011, 17 reported incidents in 2012, and 12 repmied incidents in 2013. (Id.       ,r 83.) Plaintiff
contends that Stony Brook historically underreports offenses by as much as 48%. (Id.)

       Having chronicled the context of the Incident, Plaintiff's pursuit of redress, and Stony

Brook's investigation, the Court now turns to the legal issues in this dispute.

 II.   STANDARD OF REVIEW

           A. Summary Judgment

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, summary judgment is

appropriate "if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter oflaw." Fed. R. Civ. P. 56(a). The moving party bears

the initial burden of pointing to          evidence in the record, "including depositions,

documents ... [and] affidavits or declarations," see Fed. R. Civ. P. 56(c)(1 )(A), "which it believes

demonstrate[s] the absence of a genuine issue of material fact," Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). The moving party may support an assertion that there is no genuine dispute of a

particular fact by "showing ... that [the] adverse party cannot produce admissible evidence to

support the fact." Fed. R. Civ. P. 56(c)(l)(B). If the moving paiiy fulfills its preliminary burden,

the onus shifts to the nonmoving party to raise the existence of a genuine issue of material fact.

Fed. R. Civ. P. 56(c)(l)(A); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,252 (1986).

       A genuine dispute of material fact exists when "the evidence is such that a reasonable jury

could return a verdict for the nonmoving paiiy." Anderson, 477 U.S. at 248; accord Gen. Star

Nat'! Ins. Co. v. Universal Fabricators, Inc., 585 F.3d 662, 669 (2d Cir. 2009); Roe v. City of

Waterbwy, 542 F.3d 31, 35 (2d Cir. 2008); Benn v. Kissane, 510 F. App'x 34, 36 (2d Cir. 2013)



                                                 17
(summary order). Courts must "draw all rational inferences in the non-movant's favor," while

reviewing the record. Kirkland v. Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Importantly, "the judge's function is

not himself to weigh the evidence and determine the truth of the matter," nor is it to determine a

witness's credibility. Anderson, 477 U.S. at 249; see also Kaytor v. Elec. Boat C01p., 609 F.3d

537, 545 (2d Cir. 2010). Rather, "the inquiry performed is the threshold inquiry of determining

whether there is the need for a trial." Anderson, 477 U.S. at 250. Summary judgment should be

granted when a party "fails to make a showing sufficient to establish the existence of an element

essential to that party's case." Celotex, 477 U.S. at 322.

       Critically, in an opposition to a motion for summary judgment"[s]tatements that are devoid

of any specifics, but replete with conclusions" will not suffice. Bickerstaff v. Vassar Coll., 196

F.3d 435,452 (2d Cir. 1999); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986) (nonmoving party "must do more than simply show that there is some

metaphysical doubt as to the material facts"); FDIC v. Great Am. Ins. Co., 607 F.3d 288,292 (2d

Cir. 2010) (nonmoving party "may not rely on conclusory allegations or unsubstantiated

speculation" (quoting Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998))).

III.   LEGAL LANDSCAPE

       At the heart of the parties' dispute about University Defendants' adequate grievance

process is a fundamental disagreement over the prevailing legal standards. Accordingly, this

Court explains the full legal landscape governing Title IX and sexual harassment.

           A. Sexual Harassment under Title IX

       Title IX provides that "[n]o person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under



                                                 18
any education program or activity receiving Federal finan'cial assistance." 20 U.S.C. S 1681 (a).

When Title IX was introduced, as an amendment to the Education Amendments of 1971, it was

designed to mirror and fill the gap of the Civil Rights Act and ensure that educational opportunities

not be based on sex. See Amend. 398, 117 Cong. Rec. 30 156 (1971); 117 Cong. Rec. 30, 406-07

(1971) ("educational opportunity should not be based on sex, just as we earlier said it should not

be based on race, national origin, or some of the other discriminations.") (Senator Birch Bayh). 14

         Because the ultimate purpose of Title IX is to prohibit sex discrimination at all levels of

education, the Act proscribes discrimination in three ways: (1) no one may be excluded from

participation in any educational program or activity; (2) no one may be denied the benefits of any

education program or activity; and (3) no one may be subjected to discrimination under any

education program or activity. 20 U.S.C. S 1681 (a).

         The Act indirectly prohibits sexual harassment on the basis that harassment can be a form

of sex discrimination when it leads to a hostile environment, which then impedes one's access to

the benefits of an educational program. Accordingly, a school may be liable for sexual harassment

if it allows a hostile environment to persist-that is, when a school knows about severe or

pervasive harassment and fails to immediately take steps to quell it. Because a school's liability

under Title IX hinges on pervasive enough harassment to create a hostile environment that

endangers educational opp01iunities and a deliberate failure to mitigate the situation, it is a high

bar for a school to be liable for student-on-student harassment.




14
  Title IX was modelled on the Civil Rights Act of 1964, which provided that "[n]o person in the United States
shall, on the ground of race, color, or national origin, be excluded from participation in, be denied the benefits of, of
be subjected to discrimination under any program or activity receiving Federal financial assistance." 42 U.S.C. §
2000(d) (2011 ). The language in the two statutes is virtually identical, except that the Civil Rights Act of 1964 did
not specifically reference sex.

                                                           19
           The Supreme Court explained the "limited circumstances" in which a recipient of federal

funding can be liable for discrimination arising out of student-on-student harassment in Davis v.

Monroe County, 526 U.S. 629, 644-45, 119 S. Ct. 1661 (1999). There, it laid out three elements

that are needed for a plaintiff to demonstrate a prima facie case of student-on-student sexual

harassment: (1) The alleged harassment was so "severe, pervasive, and objectively offensive" that

it deprived the plaintiff of "access to the education opportunities or benefits provided by the

school"; (2) the funding recipient had "actual knowledge" of the sexual harassment and (3) the

funding recipient was "deliberately indifferent to the harassment." Id. at 642-43.

           Hence, an educational institution can be liable on a deliberate indifference theory only

when its response to known harassment is "clearly unreasonable." Id. at 648. On a summary

judgment, a court is entitled to decide that the educational entity's response was "not clearly

unreasonable" as a matter of law. Id.

               B. Agency Guidance on Title IX and Sexual Harassment

           In order to help clarify the application of Title IX to instances of sexual harassment, the

Department of Education Office of Civil Rights ("OCR") published an important guide in 1997,

entitled "Sexual Harassment Guidance: Harassment of Students by School Employees, Other

Students, or Third Parties," ("First Guidance"), 62 FR 12034 (1997). 15 The First Guidance

explained that "[s]exual harassment can be a form of discrimination prohibited by Title IX" and

that schools must have policies and procedures in place that provide for "a prompt and equitable

procedure for resolving sex discrimination complaints." Id.

           The First Guidance "offer[ed] school personnel flexibility in how to respond to sexual

harassment" and relied "on school employees and officials to use their judgment and common



15
     https://www.gpo.gov/fdsys/pkg/FR-1997-03-13/pdf/97-6373 .pdf.

                                                        20
sense[.]" Id. (emphases added.) It went so far as to state that "[c]commentators who read the

Guidance as always requiring schools to punish the alleged harassment under an explicit sexual

harassment policy, rather than by use of a general disciplinary or behavior code ... are incorrect."

Id. (emphasis added.)

       The Guidance added that "Title IX permits the use of a general student disciplinary

procedure ... that a school could reasonably be expected to take" and that it believes "is effective

in ending the sexual harassment and in preventing its recurrence." Id. The Guidance emphasized

that the goal of a school, particularly with student-on-student sexual harassment, as compared to

the broader category quid pro quo sexual harassment and for hostile environment sexual

harassment, is to "prevent[] it from escalating." Id. Hence, the First Guidance stated that "it is

impossible to provide hard and fast rnles applicable to all instances of sexual harassment" and

instead it provided "factors to help schools make appropriate judgments." Id.

       The First Guidance has remained the foundation of the OCR' s subsequent letters. At the

time of Plaintiff's complaint, the operative Guidance was from 2001 and a complementary letter

the OCR issued in 2011. ("2011 Dear Colleague Letter", ("DCL"), Weddle Deel., Ex. LL, ECF

No. 95.) The DCL laid out additional guidelines to help educational institutions comply with Title

IX requirements. For example, the DCL requires schools to "publish a notice of nondiscrimination

and to adopt and publish grievance procedures." (Id. at 4.) It also states that, regardless of who

files a complaint, once a school knows, or reasonably should know, about possible harassment, it

has an "independent Title IX obligation to investigate the conduct"-that is, to "promptly

investigate to determine what occurred and then take appropriate steps to resolve the situation."

(Id.) (emphasis added.)




                                                21
        In line with the First Guidance, the DCL maintains that "the investigation will vary

depending upon the nature of the allegations, the age of the student. .. the size and administrative

structure of the school, and other factors." While it emphasizes that the school's inquiry "must in

all cases be prompt, thorough and impartial," it also explains that where the complainant is not

providing consent, or requests confidentiality, the school need only take "reasonable steps to

investigate and respond to the complaint consistent with the request for confidentiality or request

not to pursue an investigation." (Id. at 5.)

        Whilst the DCL adds clarity to previous guidance, it maintains that a school's independent

obligation to investigate Title IX complaints is tempered by the context of a situation. Hence, it

lists factors, such as "the seriousness of the alleged harassment; the complainant's age; whether

there have been other harassment complaints about the same individual; and the harassers rights

to receive information maintained by the school." And it still defers to schools to decide the

commensurate response to allegations, in light of the complainants' requests for urgency or

confidentiality. Moreover, the DCL makes clear that the ultimate purpose of the investigation is

tethered to the ultimate purpose of Title IX-to ensure that known instances of harassment do not

barricade educational opportunities under the nose of federally-funded educational institutions.

        The significance of the DCL is that it provides some, albeit opaque, guidelines to help

educational institutions comply with Title IX. Importantly, it does not create a basis for civil

damages under Title IX. See Moore v. Regents of the Univ. of Cal. No. 15-cv-5779, 2016 WL

2961984, at *5 (N.D. Cal. May 23, 2016) ("There is no private right of action to recover damages

under Title IX for violations of DO E's administrative requirements, much less the provisions of

the DCL and Q&As, which are agency guidance documents."); Doe v. Forest Hills Sch. Dist., No.

1:13-cv-428, 2015 WL 9906260, at *10 (W.D. Mich. Mar. 31, 2015) ("Although failure to comply



                                                22
with Title IX guidance does not, on its own, constitute deliberate indifference, it is one

consideration."); Bleiler v. Coll. of Holy Cross, No. l 1-cv-11541, 2013 WL 4714340, at *5 (D.

Mass. Aug. 26, 2013) (noting that the guidance in the DCL "does not have independent force of

law but informs this Court's evaluation of whether the College's procedures were 'equitable"').

       Accordingly, the DCL cannot be this Court's sole basis for finding Title IX liability.

Rather, it serves as a helpful barometer for assessing whether, under the circumstances of

Plaintiffs situation, a reasonable jury could find that University Defendants were "clearly

umeasonable."

IV.     DISCUSSION

        At the onset, it is undisputed that University Defendants receive Federal Financial

assistance. Further, at this juncture, Defendants raise no issue with the other Davis elements

(whether the alleged harassment was sufficiently severe to deprive the plaintiff of access to

educational oppo1iunities and whether the school had actual knowledge of the harassment). To

defeat summary judgment, , however, they need only prevail one of the three elements.

Consequently, the only issue before this Court therefore is whether, under governing

interpretations of Title IX, the record could permit finding that the University Defendants were

deliberately indifferent.

       University Defendants move for summary judgment on two grounds. First, they claim that

the undisputed evidence demonstrates that they did not act with deliberate indifference in response

to Plaintiffs sexual harassment claim. (Defendants' Memorandum in Suppmi of Summary

Judgment, ("Def. Mem."), at 17-25.) Second, they claim that the undisputed evidence

demonstrates that there is no factual or legal basis for Plaintiffs pre-assault Title IX claim. (Id. at

24-29.) For the reasons discussed below, the Court agrees with University Defendants.



                                                  23
           A. Deliberate Indifference

       The deliberate indifference standard set forth in Davis, 526 U.S. 629, set a high bar for

plaintiffs to recover under Title IX. Again, it requires only that school administrators respond to

known peer harassment in a manner that is not "clearly unreasonable in light of the known

circumstances." Id. at 648. The standard is not mere reasonableness, negligence or carelessness; it

requires recklessness. The Supreme Court emphasized in Davis that federal funding recipients

need not "purge their schools of actionable peer harassment" or "engage in a particular disciplinary

action to avoid Title IX liability." Id. Fmiher, Title IX does not give victims a right to "make

particular remedial demands." Id.

       To avoid Title IX liability, then, an institution is not required "to ensure that ... students

conform their conduct to certain rules." Id. at 648-49. Rather, damages are available under Title

IX only if "an individual who at a minimum has authority to address the alleged discrimination

and to institute corrective measures on the recipient's behalf has actual knowledge of the

discrimination ... and fails to adequately respond." Gebser v. Lago Vista Independent School

District, 524, U.S. 274,290, 118 S.Ct. 1989 (1998).

       University Defendants contend that the undisputed evidence demonstrates that they did not

act with deliberate indifference before, during, or after the Hearing. (Def. Mem. at 19-21.) They

also contend that they did not act with deliberate indifference with regards to a number of specific

instances that the Court listed as potential examples of deliberate indifference in its prior Order.

(Id.; See Opinion and Order, ("Last Order"), ECF No. 52 at 13-14.) Plaintiff asserts that University

Defendants did act with deliberate indifference throughout the investigation, and additionally lists

examples and policies that demonstrate the alleged indifference. (Plaintiffs Memorandum in

Opposition to Summary Judgment, ("Pl. Mem."), at 12 -20.)



                                                24
                   1. Promptness During the Investigation

       Plaintiff first contends the University Defendants demonstrated deliberate indifference by

failing to investigate and provide Plaintiff with a "prompt and equitable resolution" of her

complaint of sexual assault. (Pl. Mem. at 12.) She argues that the "prompt and equitable"

requirement is imposed by the 2011 DCL, which states that 60 days from the date of the complaint

is a reasonable time to complete an investigation and determination. (Id.).

                               a. "Prompt and Equitable" DCL Guidance

       With regards to requiring an investigation and grievance procedure to be prompt and

equitable, the DCL only requires that schools provide:

       Notice to students, parents of elementary and secondary students, and employees
       of the grievance procedures, including where complaints may be filed; Application
       of the procedures to complaints alleging harassment carried out by employees,
       other students, or third patties; Adequate, reliable, and impartial investigation of
       complaints, including the opportunity for both parties to present witnesses and other
       evidence; Designated and reasonably prompt time frames for the major stages of
       the complaint process; Notice to parties of the outcome of the complaint; An
       assurance that the school will take steps to prevent recurrence of any harassment
       and to correct its discriminatory effects on the complainant and others, if
       appropriate.

Id. In addition, the suggestions for timing include that:

       Grievance procedures should specify the time frame within which: (1) the school
       will conduct a full investigation of the complaint; (2) both parties receive a response
       regarding the outcome of the complaint; and (3) the parties may file an appeal, if
       applicable.

Id. Hence, the guidance is quite bare and does not impose a hard and fast time frame for schools

to complete investigations. Rather, it focuses on school's providing students ample notice of the

available procedures, general promptness, and general fairness throughout the process. In line with

the First Guidance, the DCL allows discretion and defers to educational institutions' judgment.




                                                 25
       Further, as Plaintiff notes, the DCL states that "[b ]ased on OCR experience, a typical

investigation takes approximately 60 calendar days following receipt of the complaint." Id. But

again, the DCL does not mandate that Investigations be completed in that time frame. On the

contrary, the DCL continually provides "best practices," but then emphasizes flexibility and

proportionality: "[w]hether OCR considers complaint resolutions to be timely, however, will vary

depending on the complexity of the investigation and the severity and extent of the harassment."

                              b. "Lengthy and Unjustified" Delay

       In interpreting the timing requirements for a Title IX investigation based on the statute

itself, the Supreme Court, Second Circuit, and other Circuits have repeatedly held that delay may

indicate deliberate indifference only when it is "lengthy and unjustified." Hayut v. State Univ. of

New York, 352 F.3d 733 (2d Cir. 2003) (citing Bruneau v. South Kortright Cent. Sch. Dist., 163

F.3d 749, 761 (2d Cir.1998)); KF ex rel. CF v. Monroe Woodbury Cent. Sch. Dist., 531 F. App'x

132, 134 (2d Cir. 2013) ("There is no charge here ... that the school umeasonably delayed its

response or failed to prevent future harassment.")

       In, Hayut, 352 F.3d 733, the Second Circuit upheld the district court's finding of no lengthy

and unjustified delay in a teacher-on-student harassment case, where the harassing conduct

occurred in Fall 1998, the student submitted a written complaint several months later in February

1999, and the harasser tendered his resignation in March of 1999. Id. at 741. Importantly, the

Comi did not focus on the total amount of time that elapsed since school officials first got wind of

the harassing conduct; rather it focused on the promptness with which the school reacted to each

meeting with the student. Id. at 752. See also Oden v. N Marianas Coll., 440 F.3d 1085 (9th Cir.

2006) (finding that college was not deliberately indifferent to alleged harassment, even though it

failed to hold a hearing until following school year, in violation of its own policy because "[t]he



                                                26
College began to act as soon as it became aware of Plaintiff's allegations" and "the record failed

to demonstrate that the delay was more than negligent lazy or careless."); Butters v. James Madison

Univ., 208 F. Supp. 3d 745 (W.D. Va. 2016) (holding that university was not deliberately

indifferent by requiring student to initiate formal complaint process before beginning investigation

and disciplinary proceedings.)

       A clear example of deliberate indifference due to a lengthy and prolonged delay was

displayed in Davis, 526 U.S. at 633-34. Again, there, the Supreme Court held that the school could

be liable for deliberate indifference when the harassment was pmi of a "prolonged pattern," which

the school knew about for months due to complaints from parents and multiple victims, and the

school did nothing to stop the harassment, even though the plaintiff's grades suffered and she

contemplated suicide. Id. The Court now turns to the facts at hand.

                                 c. The Undisputed Facts

       The Court finds that the undisputed facts demonstrate that the University Defendants

responded promptly to Plaintiff's complaint. Immediately after being notified about Plaintiff's

complaint on January 28, 2014, UPD officers drove Plaintiff and her friends to the campus police

station for a meeting in which Plaintiff described her alleged assault. (Supra Part I.B.) At that

meeting, the Detectives showed and discussed the Options Form with Plaintiff. (Id.) They then

asked Plaintiff if she was interested in taking a SANE exam, and then drove Plaintiff and her

friends to the hospital for the exam as well as back to her dormitory after the exam. (Supra Part

I.C.) The next day, Detective Stumpf called the University Hospital to obtain results to the SANE

exam. (Id.) The subsequent day, January 30, Plaintiff again met with Detective Corsibiero, who

discussed the options and resources available to Plaintiff. (Supra Pmi I.D.) In mid-February,




                                                27
Plaintiff again met with Detective Corsibiero to give him an official statement, and he again

advised her of various options, including counseling and prosecuting the case. (Supra Part I.F.)

       On January 30, when Plaintiff first discussed the Incident with her supervisor, Meera

Cuevas, Cuevas informed Plaintiff that she would have to report the incident up, and did so

immediately, thereby roping in UCS, the administrative department tasked with conducting Title

IX investigations. (Supra Paii I.D.) UCS reached out to Plaintiff the same day they received notice

of the alleged harassment in order to schedule a time to meet and discuss the matter. (Supra Part

I.E.) Though Plaintiff did not respond to that email, it was Cuevas who urged Plaintiff to set up a

time to speak with Orlich at UCS about the matter, which Plaintiff subsequently did. (Id.) During

that call, Orlich, who would then lead the investigation, relayed to Plaintiff further information

about the investigation process and disciplinary Hearing. (Id.) Orlich then helped arrange for a

subsequent "intake" meeting with Plaintiff and other UCS administrators. (Id.)

       Towards the end of February, Plaintiff met UCS administrators for a second "intake"

meeting, during which UCS relayed fu1iher details about the investigation and hearing process.

(Supra Part I.G.) Around this time, Plaintiff began therapy sessions with, Dr. Das, a therapist

employed by SBU. (Id.) Around this time, UCS also began to meet and discuss the Incident with

Verdejo and issued him a "no-contact" directive. (Supra Part I.H.) Throughout March and April,

Plaintiff continued to meet with UCS administrators and her therapist, who continued providing

her with more information as she contemplated pursuing a hearing. (Supra Part I.H.)

       Plaintiff finally decided, and put into writing, that she wanted a hearing on April 14, 2014.

(Id.) Within 10 days of Plaintiff making her decision, SBU's Vice President for Student Affairs

issued an Interim Suspension to Verdejo and advised him that there would be a hearing the

following month. (Supra Paii I.J.) That Hearing did, in fact, take place the following month, and



                                                28
in the month leading up to the Hearing, University Defendants made all logistical and scheduling

arrangements for the Hearing, including selecting and training a Hearing board. (Supra Part I.K.)

        The Court finds that the undisputed facts show that the University Defendants were far

from unreasonable in handling Plaintiff's complaint. Rather, they responded to Plaintiff's

Complaint diligently and in accordance with all required procedures throughout the time leading

up to the Hearing. UPD constantly tried to accommodate Plaintiff and her friends and listen to

their accounts of the Incident, in as much detail as Plaintiff and her friends wanted to share. They

provided information about pursuing a criminal investigation. They suggested that Plaintiff take

the SANE exam and drove her and her friends to and from the hospital and Plaintiff's dormitory.

        Similarly, UCS provided Plaintiff with ample notice about the grievance procedures and

resources available to Plaintiff at SBU, satisfying its notice requirements. (See supra Part I.E., I.H.,

I.I.; Student Conduct Code 2013; Discrimination Complaint Procedure, Weddle Deel. Ex. F, ECF

No. 95.) It also conducted an investigation, 16 through which it completed "intakes," (supra Part

I.E-G; Weddle Deel., Ex. B, ("Orlich Dep.") at 194-195), interviewed around 6 witnesses, (Orlich

Dep. at 197), gathered physical evidence (supra Part I.H), interviewed Verdejo, (id.), later issued

charges and an interim suspension on Verdejo, (supra Part I.J), found Plaintiff an Advisor, (id.),

discussed the Incident with Plaintiff and Defendant (id. at 195:9-15, 196), and met with Plaintiff

and her Advisor to prepare for the Hearing, (supra Part I.J). Eventually, it also organized a

disciplinary Hearing, (Weddle Deel., Ex. C, ("Orlich Dep.II") at 10), put together a Hearing board




16
  An email from Raul Sanchez, Title IX Coordinator on the day of the Incident shows that University Defendants
knew about their independent Title IX obligations. It reads: "This is the kind of case that Community Standards
needs to investigate. The young woman may not want to cooperate with such an investigation, too, but we have to
make the effort Can I get the names and other details from you." (Weddle Dec. Ex. L, Email from Raul Sanchez,
ECF, No. 95.)

                                                       29
(supra Part I.K), trained them (id), and wrote and circulated written findings of the Hearing to

Plaintiff (Weddle Deel., Ex W, ECF No. 95.) 17

         Accordingly, the Court finds that no reasonable juror could find that University

Defendants, UPD, or UCS were "indifferent" to Plaintiffs complaint; rather they were all attentive.

                      2. Policies and Due Process Issues

         With regards to the structure of the investigative process and Hearing, Plaintiff takes issue

with a number of University Defendants' policies based on the Student Conduct Code and lack of

"basic due process protections for complainants" pursuing hearings. (Pl. Mem. at 13). Therefore,

the Court now addresses why no combination of Plaintiffs structural and procedural complaints

could lead a reasonable juror to find that University Defendants acted clearly umeasonably.

                               a. Misleading Timing Policies

         Plaintiff first takes issue with the school's complaint-filing policy as represented in the

January 2013 Student Conduct Code. (Weddle Deel., ("Code") Ex. E, ECF No. 95.) 18 She argues

that the Code requires a student to file their complaint "within 30 days following the date of the

incident giving rise to the complaint," whereas the 2011 Letter reflects that 60 days from the date

of the complaint is a reasonable time to complete an investigation. (Pl. Mem. at 13.) She argues

that "[t[his obvious mistake may lead a victim to believe that she has abandoned a Title claim by

waiting 31 days... or may serve only to accelerate the feeling of confusion or self-doubt or

hopelessness that plagues the victim, and lead to abandonment of the process altogether." (Id.)




17
  The undisputed facts reflect that Stony Brook's designated Title IX Coordinator was required to oversee but not
necessarily personally conduct, the independent Title IX investigations. The investigations were carried out by UCS.
(See Weddle Deel., Ex D, ("Leonard Dep.") ECF No. 95 at 37: 17-25.)

18
  The parties do not dispute that this version of the Code applied when the Incident occurred and when Plaintiff
sought redress. (Def. Resp. to Pl. 56.1 ,r 85.)

                                                        30
       The undisputed facts fail to support Plaintiffs argument. The language in the Code states

that Complaints must be filed within 30 days "to facilitate a timely investigation and processing

of complaints." (Code at 31.) The language is not absolute. It suggests that for the purpose of

facilitating a timely investigation, a student must file a complaint within that window. The next

sentence in the section permits exceptions based on the severity of the conduct. These provisions

make sense, as the lack of a complaint would likely slow down an investigation, and the department

can always make exceptions for late filings of serious complaints.

       Moreover, Plaintiff is comparing apples and oranges. The Student Code and the DCL are

referring to two different things. The Code is encouraging students to promptly file their complaint

within 30 days of an incident, whereas the DCL is merely giving an example of the typical time in

which schools complete investigations after a complaint is filed. Consequently, the school's policy

does not contradict the DCL, but rather is designed to comply with the promptness requirements.

Consequently, the Court finds that no reasonable juror could find that policy in the Code to reflect

clear unreasonableness or deliberate indifference.

                          b. Disciplinary Procedure Policies

       Plaintiff next takes issue with structural policies related to the University Defendants'

grievance procedure, specifically the Hearing process, which she argues is inequitable in several

ways. She argues that the written policy allows a defendant to cross-examine a complainant's

witnesses and evidence, but does not give the complainant the opportunity to confront respondent's

witnesses (Pl. Mem. at 13-14). She adds that, if a complainant is allowed to cross examine

respondent's witnesses, it only allows the complainant to prepare 48 hours in advance. (Id.) She

similarly takes issue with the lack of access to evidence because the University does not allow

agencies to share information with other depmiments or with pmiies to a complaint. (Id.)



                                                31
        Plaintiff argues that, due to these policies, "the deck was stacked against [her] from the

beginning." (Id. at 17.) For example, she claims that she was kept in the dark with access to helpful

evidence because neither her first nor second formal police statements were provided to the Title

IX Coordinator, nor to UCS. (Id. at 16.) Similarly, she claims she was prejudicially deprived of

the results of her SANE examination, which noted "bruising of Plaintiffs breasts and contain[ed]

pictures" because they "remained in the police evidence locker until they were destroyed in August

2014." (Id.) She adds that she was "subjected to cross-examination by her assailant" which

"indicates deliberate indifference to the well-being of a sexual assault victim." (Id. at 17.) And she

claims that not being allowed to bring her therapist, when "[s]he would have been entitled to bring

a service animal - a dog       into the Hearing" reflects deliberate indifference. (Id.)

         At the onset, the Court finds the Code's grievance procedures only support some of

Plaintiffs conclusory statements. For example, the Code permits the University Official presiding

over the case to exclude all evidence that has not been shared, and it also provides that parties are

only to be given the identity of witnesses who will be at the Hearing 48 hours in advance. (See

Code at 21.) While Plaintiff attempts to argue that the procedures are one-sided and only allow a

respondent to enjoy cross-examination, she points to no instance where that has been the case and

only language that seems carelessly-worded at best. In her case, there is no dispute that she and

Verdejo were both allowed to present their cases and question one another. (Def. Rep. PL 56.1

~179.) 19 It is also undisputed that UCS determined, pursuant to its authority in the Code, that

Plaintiff could have her Advisor present within the Hearing, but not her therapist. (Supra Part I.J.)

         Second, a cursory review of the DCL reflects that its requirements were largely being met.

For example, the DCL discourages schools from requiring the student who complains of


19
  The parties dispute whether the form and indirectness of Verdejo questions could deem his questioning a "cross
examination." (Def. Rep. Pl. 56.1 ifl 79).

                                                        32
harassment to have to work out the problem directly with the alleged perpetrator "without

appropriate involvement from the school." (DCL at 8.) Neither party contends that Plaintiff was

forced to deal with Verdejo without school involvement. Additionally, the DCL requires that

whatever rules of evidence apply, apply equally to the accuser and the accused. (Id. at 11-12). Here

too, nothing in the record indicates that one party had greater access to evidence than the other.

And similarly, the DCL provides that all persons involved in the grievance procedure must have

experience or training related to handling complaints of sexual harassment and violence. Hence,

Plaintiff's complaints about inexperienced individuals, such as her advisor Velazquez, do not stand

muster, as the record reflects that all students, faculty, and staff involved in the disciplinary hearing

were trained for the tasks with which they were charged. (See supra Part I.K.)

        More impo1iantly, however, the Comi need not assess the factual validity behind each of

Plaintiff's hearing-related complaints, as neither Title IX nor the DCL impose specific

requirements on Universities regarding disciplinary Hearings. See e.g. Butters, 208 F. Supp. 3d at

762-63 (" ... whether JMU could have designed a more victim-friendly system, whether if could

have taken steps to protect Butters better, or even whether JMU followed its own policy to the

letter, are not dispositive.")

        In fact, the statute and DCL are ultimately silent as to: ( 1) whether the school must convene

a judicial panel to hear such complaint; (2) whether the school must allow for a discovery process

prior to a judicial panel to facilitate the exchange of evidence between parties; (3) who can sit on

a judicial panel; (4) whether such a panel must include student representatives; (5) whether such a

panel must have specific training or a particular background (6) what rules of evidence apply at

the judicial Hearing; (7) whether the parties can bring an attorney or support person to the Hearing;

(8) whether the survivor and the accused are entitled to present evidence and cross-examine each



                                                   33
other or each other's witnesses; (9) whether character witness testimony is allowed; (10) whether

the losing party is entitled to an appeal, (11) if an appeal is allowed, the basis on which one may

appeal; (12) what if any qualifications the appeal reviewer must have; (13) who can hear the

appeal; (14) whether the appellate body will review both factual and legal questions, and 15) what

standard ofreview will apply on appeal. 20

         Hence, the majority of Plaintiffs issues regarding the amount of evidence that was

available to her, the nature of the direct and cross-examination, the limited amount of time that she

had to prepare a cross-examination, the qualifications of Souza, who reviewed her appeal

application, and the fact that she was not allowed to have her therapist in the Hearing room, are

not mandatory. Fmiher, Plaintiff cites no case law suppmiing that universities with similarly

flawed Hearing procedures have been found liable under Title IX. Indeed, the DCL and case law

advise comis to defer to schools' internal procedures, and to even pardon noncompliance, so long

as schools otherwise demonstrate attentiveness to the issue. (See DCL at 9) ("procedures adopted

by schools will vary in detail, specificity, and components"). See also Gebser v. Lago Vista., 524

U.S. at 292 ("the failure to promulgate a grievance procedure does not itself constitute

"discrimination" under Title IX."); Doe v. Ed. ofEduc. ofPrince George's Cty., 605 F. App'x 159

(4th Cir. 2015) (holding that failure to follow sexual harassment grievance procedures "might be

probative of negligence" but does not prove deliberate indifference under Title IX).

         When school procedures do clash with suggestions in the DCL, district comis repeatedly

hold that such disparities do not amount to deliberate indifference. See e.g., Ross v. Univ. of Tulsa,




20
   The DCL mentions some of these items, but only in general terms, not with hard requirements. For example, it
neither encourages nor discourages character witnesses, but states that whatever rules for character witnesses and
evidence apply, must apply equally to both sides. (DCL at 12.) Similarly, it states that the fact-finder and decision-
maker should have training or knowledge regarding sexual violence, but nothing about what their backgrounds or
training should be. Regarding appeals, it merely states that if appeals are permitted, the parties must know. (Id.)

                                                         34
180 F. Supp. 3d 951 (N.D. Okla. 2016), ajj'd, 859 F.3d 1280 (10th Cir. 2017), cert. denied, 138 S.

Ct. 1267, 200 L. Ed. 2d 418 (2018) (holding that failing to follow "best practices," "past practices,"

or the DCL does not render a university's response deliberately indifferent); Karasek v. Regents of

the Univ. of Cal., No. 15-cv-3717, 2016 WL 4036104, at *11 (N.D. Cal. July 28, 2016) ("Failure

to adhere to the DCL may be bad policy, but standing alone it does not constitute deliberate

indifference."); Butters v. James Madison Univ., 208 F. Supp. 3d 745, 757 (W.D. Va. 2016)

(explaining that "a school's compliance or non-compliance with the DCL can be a factor that the

court considers"); Moore v. Regents., 2016 WL 2961984, at *5 (rejecting as "misguided" the

plaintiffs argument that the court should defer to guidance such as the DCL letter in deciding

whether a university's actions amount to deliberate indifference.)

       Here, the undisputed evidence showed that SBU met its notice requirements, conducted a

pre-Hearing investigation, and arranged for a Hearing in which both sides were able to present

witnesses, offer evidence, read opening and closing statements, and question one another before a

body of fact-finders, who received specific training. (Supra Pati I.K.) Although the grievance

procedure may have been flawed and imperfect, such as with allowing Verdejo to, in some manner,

question Plaintiff at the Hearing, no reasonable juror could find that University Defendants

violated their barebones Title IX obligations. See Davis, 526 U.S. at 648 ("comis should refrain

from second-guessing the disciplinary decisions made by school administrators.") (citation

omitted); Stiles ex rel. D.S. v. Grainger Cty., Tenn., 819 F.3d 834,848 (6th Cir. 2016) (same).

       The law in this area steadily holds that a school's response is not clearly unreasonable

"simply because the victim ... advocated for stronger remedial measures." S.B. v. Bd. of Educ. of

Ha,ford Cnty., 819 F.3d 69, 77 (4th Cir. 2016); Doe v. Bd. of Educ., 982 F.Supp.2d at 657

(explaining that Title IX plaintiffs lack the "right to make patiicular remedial demands") (quoting



                                                 35
Davis, 526 U.S. at 648); KF, 531 Fed.Appx. at 134 (affirming dismissal of Title IX claim of

deliberate indifference where school offered remedies that parents disliked); Kelly v. Yale Univ.,

No. 3:01-cv-1591, 2003 WL 1563424, *4 (D.Conn. Mar. 26, 2003) (holding that a "victim of peer

harassment does not have the right to any particular remedial demand, immediate expulsion of her

alleged harasser, or a remedy that would expose the school to a constitutional or statutory claim

on the part of the accused .... ") (citing Davis, 526 U.S. at 648); Butters, 208 F. Supp. 3d at 762-63

(dismissing plaintiffs complaints that during disciplinmy hearings, she was able to see the

assailant.) Although the Court is sympathetic to Plaintiff's difficulties, unfortunately, the law in

this area repeatedly sings the same tune: "You can't always get what you want."

                           c. Appeals Process

       Lastly, Plaintiff takes issue with the appeals process. She argues that "because UCS failed

to provide the appeals officer with the proper form ... the decision on re-Hearing was not sent to

Plaintiff until March 6, 2015, nearly three months after the decision had been made, and over six

months after the appeal had been decided in [her] favor." She claims that getting a final disposition

more than 14 months after she reported the assault was "arguably umeasonable." (Pl. Mem. at 15).

       The Court addresses this last point briefly as the majority of arguments regarding

promptness and procedural deficiencies have already been addressed in the preceding sections.

First, it finds that ample case law shows that such delays are not umeasonable enough to invite

Title IX liability. See e.g., Oden, 440 F.3d 1085 (finding no deliberate indifference where school

failed to hold Hearing until following school year, in violation of its own policy, but evidence

showed that delay was either negligence, laziness, or carelessness); Butters, 208 F. Supp. 3d 745

(holding that university was not deliberately indifferent in stmiing investigation once student filed

formal complaint after months of ambivalence). Second, much like in Butters, here the delay was,



                                                 36
in part, due to Plaintiff's decisions - initially, her ambivalence in filing a complaint and pursuing

a hearing, and later, her pursuit of an appeal. 21

         As the Court stated in its Last Order, it is not admonishing Plaintiff for her understandable

hesitance, nor is it pardoning any of SBU' s lack of independent diligence that could be attributable

to her. (See Last Order, note 6.) Rather, it mentions Plaintiff's repeated ambivalence as relevant

context to show why the University Defendant's delay in rendering a final disposition was

reasonable, if not necessary. Not only was UCS unable to schedule a formal hearing until Plaintiff

consented to doing it, but also, the appeals process required re-convening the Hearing board,

including students who had already graduated, as well as reviewing procedures, evidence, and

facts that had become stale. (Supra Part LL.) And finally, the Court notes, Plaintiff was not entitled

to an appeals process under Title IX or the DCA. That she was able to avail the benefit of appellate

review is actually a testament to University Defendants' attentiveness.

         Accordingly, the Comi finds that no reasonable juror could find that the delay in Plaintiff

receiving the disposition was deliberately indifferent, clearly unreasonable, or reckless-either in

isolation or in combination with the rest of the University Defendants' conduct. And none of the

other scattered complaints Plaintiff makes come anywhere close to reflecting recklessness.




21
   For example, on January 26, 2014, after taking her SANE exam, Plaintiff told UPD that she "wish[ed] to remain
anonymous at this time, and would like no action to be taken by the university at this time." (See supra Pait LC.) On
January 29, 2014, after meeting with a rape crisis advocate at VIBS, Plaintiff "indicated not to release the SANE
documentation to the Police and that she was "still unsure on what she wanted done."(Jd.) On February 13, 2014,
when Plaintiff again met with Detective Corsibiero, she indicated that she only wished to make a statement and
"want[ed] no fu1ther action to be taken by anyone." (Supra Pait I.F.) Similarly, when Plaintiff met with her therapist
in March, Plaintiff expressed "ambivalence" about whether she wanted to go ahead with the Hearing, stating that she
"didn't want to deal with this any longer." It was finally on April 14, 2014 that Plaintiff committed to a decision about
the Hearing and emailed Orlich, stating: "I would like to proceed." (Id.)


                                                          37
            B. Pre-Assault Failures and Title IX Liability

        In addition to her Title IX claims arising out of University Defendants' alleged post-assault

conduct, Plaintiff claims that University Defendants are liable for pre-assault response to the

general problem of sexual violence among its students. (PL Mem. at 20-21.) Specifically, Plaintiff

alleges that the deficiencies in the entire SUNY system, which were described in the OCR

Compliance Review, contributed to an environment that deprived Plaintiff of protection under

Title IX. (Id.) (" ... these deficiencies both invited and pe1mitted an environment that was

indifferent, if not hostile, to the protection and equitable treatment of students that were sexually

assaulted at SUNY campuses.") Basically, Plaintiff contends that the inherent deficiencies in the

SUNY system, such as the alleged "unchecked rise in rapes on campus, coupled with the inability

to maintain stability in the Title IX Coordinator's position, created a climate that contributed to

the ultimate assault of Plaintiff." (Id. at 22.)

        University Defendants move for summary judgment on this claim on the bases that: a) there

are no cases in the Second Circuit which support the proposition that deliberate indifference prior

to an assault claim can proximately cause a sexual assault; b) Plaintiff has not alleged that

University Defendants had any prior knowledge of any incidents of sexual misconduct in which

Verdejo was involved; and c) Plaintiff's reliance on the Voluntary Agreement is not enough to

make a claim of deliberate indifference because that agreement was entered into by all SUNY

schools and generally related to sexual assaults on SUNY campuses, not to SBU. (Def. Mem. at

24-30.). For the following reasons, the Court agrees with University Defendants.

                    1. Reliance on the Voluntary Agreement for a Claim

        To start, the Court begins with University Defendants argument that Plaintiff cannot rely

on the October Letter or the Voluntary Agreement as the Basis for her pre-assault liability claim.



                                                   38
In the Last Order, the Court already explained that the October Letter and Voluntary Agreement

could be sufficient for Plaintiff to plead a claim of pre-assault liability at the pleadings stage

because the documents suggested that Plaintiff was relying on more than just "past incidents of

sexual assault on campus." (See Last Order at 17-18.) 22 What the Court then emphasized was that

Plaintiff would have to show that these documents put University Defendants on actual notice that

their specific policies and responses to sexual assault were deficient, and their subsequent failure

to remedy these policies was the proximate cause of her sexual assault. (Id.) ("[I]n order for a

university to violate Title IX through a policy of deliberate indifference, it must have actual

knowledge of heightened risk that is specific enough to allow it to remedy such a policy.") This is

where the Court finds that no reasonable juror could find that Plaintiff met her burden of proof.

                       2. Actual Knowledge of a Particular Program or Perpetrator

         In the Last Order, the Court noted that the Second Circuit has not yet addressed the precise

requirements for "actual knowledge" in the context of pre-assault Title IX liability. (Id.). But after

surveying district and circuit courts throughout the country, the Court concluded that a successful

claim would require proof that University Defendants knew about "sexual assault(s) committed in

a particular context or program or by a particular perpetrator or perpetrators." (See id. at 17. )23


22
   In arriving at that decision, the Comt predominantly relied on Simpson v. Univ. of Colorado Boulder, 500 F.3d
1170, 1178 (10th Cir. 2007). In Simpson, the Tenth Circuit held that the maintenance and support of the recruiting
program, without proper supervision or training, constituted an "official policy" of the university. Imp01tantly, the
comt in Simpson stressed the fact that the university maintained this program despite an actual knowledge of a
significantly heightened risk of sexual assault. Specifically, the comt in Simpson held that "(1) [the football coach had
knowledge ofJ serious risk of sexual harassment and assault during college-football recruiting efforts; (2) [he] knew
that such assaults had indeed occurred during CU recruiting visits; [and] (3) [he] nevertheless maintained an
unsupervised player-host program to show high-school recruits 'a good time."' Id. at 1184.

23
   See Last Order at l 7(citing Zamora v. N. Salem Cent. Sch. Dist., 414 F.Supp.2d 418,424 (S.D.N.Y. 2006) (internal
citation omitted) (holding that the actual knowledge standard may be satisfied by knowledge of a "substantial risk of
serious harm" where there have been multiple prior allegations of the same or similar conduct that is at issue); Williams
v. Bd. of Regents of Univ. Sys. of Georgia, 477 F.3d 1282, 1294-96 (11th Cir. 2007) (finding actual knowledge
sufficient to impose Title IX liability for a student's rape that occurred in a UGA basketball player's dorm room where
UGA officials' recruited the basketball player when they allegedly knew about his history of past sexual harassment
at other colleges); Mathis v. Wayne County Board of Education, 782 F. Supp. 2d 542 (M.D. Tenn. 2011) (finding

                                                          39
         Here, Plaintiff shows nothing that supports a finding that the October Letter or Voluntary

Agreement allowed University Defendants to know that a specific program or policy of theirs was

deficient. While Plaintiff is conect that the investigation was a system-wide compliance review,

that is all that the investigation revealed-system-wide compliance concerns, not specific breaches

of University Defendants. The October Letter states that on-campus reviews were conducted at

SUNY-Albany, SUNY-Buffalo State College, SUNY-Monisville State College, and SUNY-New

Paltz. (October Letter at 2.) Perhaps for those schools, one could argue that the schools had actual

notice about specific policies of theirs that were deficient. But to project one school's deficiency

on another, or upon the entire cluster ofSUNY schools, makes no sense because the results showed

that the procedures for handling assault allegations were different at each school, and

consequently, the severity of each school's breach differed.

         For example, the structure and issues with Title IX Coordinators varied greatly amongst

the four schools. The review showed that: SUNY-New Paltz had three designated Title IX

Coordinators: The Dean of the Students, the Affirmative Action Officer, and the Chief of Campus

Police; SUNY-Morrisville State College had designated its Director of Human Resources and

Affirmative Action Officer as its Title IX Coordinator; SUNY-Buffalo State College had a

designated Title IX Coordinator, but did not state that the Interim Senior Advisor served as the

Title IX Coordinator; and SUNY-Albany had a single designated Title IX Coordinator, like

University Defendants. (October Letter at 7, 10, 13, 15.)




sufficient knowledge where both the victims and the perpetrators were members of specific groups of students that
had previously been involved in similar instances of assault, in the same context); M v. Stamford Bd. of Educ., No.
3:05-CV-0177, 2008 WL 2704704, at *10 (D. Conn. July 7, 2008) (finding only school board's lack of disciplinary
action after notice ofrequisite specificity could permit jury to find board made student more vulnerable to harassment),
vacated in part on other grounds, 2008 WL 4197047 (D. Conn. Sept. 9, 2008)).


                                                          40
        Again, the review makes sense for the purpose of extrapolating common concerns, and

encouraging all 29 SUNY schools to enter the Voluntary Agreement and self-improve their

systems. But the review and generic Voluntary Agreement cannot form the basis of imputing

independent liability to University Defendants, who: operated their own website, hired their own

personnel, ran their own diversity and student affairs depaiiments, had their own staff assist in

writing university policies, and conducted their own training on the school's policies.

        More importantly, as this Court already discussed at length when addressing University

Defendants' post-assault Title IX liability, University Defendants were substantially in legal

compliance with the DCL guidelines at the time of Plaintiffs assault. (See supra Part IV.l.C.)

Therefore, Plaintiffs claim that University Defendants should be liable for not resunecting their

policies before her assault falls flat.

        And Plaintiffs argument that the frequent changes in who served as Title IX Coordinator

reflects actual knowledge of a deficient policy also fails muster. (See Pl. Mem. at 22.) Plaintiff

produces no evidence showing that the changes were due to the previous Title IX Coordinator not

completing the role satisfactorily. Even if it were the reason, University Defendants' replacement

of that individual would reflect conscientiousness, not deliberate indifference.

        Finally, Plaintiff has not produced one iota of evidence revealing that University had

specific knowledge that Verdejo ever had any sort of history of sexual harassment anywhere. See

Williams, 477 F.3d 1282 (finding deliberate indifference on pre-assault Title IX claim, where

university knew about that a specific athlete posed a threat to women because he had a long history

of sexual misconduct and had already pleaded to criminal charges for sexual misconduct at other

schools.) Nor has she produced evidence revealing that Verdejo was paii of any particular group

that had a known history of sexual harassment, akin to the situation in Simpson.



                                                41
         Because Plaintiff has not shown that University Defendants had actual knowledge that any

particular program or policy of theirs was deficient or that Verdejo specifically posed a sexual

harassment risk prior to her assault, the Court holds that, as a matter oflaw, University Defendants

were not deliberately indifferent. 24

                      3. No Proof of Proximate Cause

         Because Plaintiff has put forth no facts from which a reasonably juror could find that

University Defendants had actual knowledge of a specific deficient policy related to handling

sexual assaults complaints on its campus, nor any facts showing a proclivity of Verdejo to engage

in sexual assault, the Court finds that Plaintiff has failed to show that there was any specific

knowledge and conduct that University Defendants engaged in that could arguably be the

proximate cause of her assault. Accordingly, the Court finds that are simply no triable issues of

fact related to her pre-assault liability claim.

         The Court concludes this section by noting that the facts in this case raise distressing issues.

Those issues fall in the gap that exists between aspirational guidelines and minimum statutory

requirements. The Court is sensitive to the difficulties that Plaintiff has encountered on her route

to redress. Unfmiunately, it is a difficult route to traverse. In arriving at its decision today, the

Court is not saying that University Defendants were model citizens, nor that their process was

ideal. Even though University Defendants could have - and perhaps should have - demonstrated

greater compassion in handling a sensitive allegation, their responsibility derives from the need to

be nominally vigilant about access to educational oppmiunities through the loose framework of a




24
  (See id. at 16, note 7.) ("Gebster did not address whether actual knowledge of the risk would be necessary in cases
where an official policy exists. 524 U.S. at 290. However, without actual knowledge, the policy itself would not be
deliberately indifferent.")

                                                         42
discrimination statute. That statute and its associated jurisprudence places a limited onus on the

shoulders of federally-funded schools. Here, that onus was met.

              C. State Law Claims Against Verdejo

       Plaintiffs Complaint contains additional state law claims of assault, battery, and

intentional infliction of emotional distress asserted against Verdejo. (Compl.    ,r,r   140-150.) On

March 11, 2015, Verdejo filed his Answer to these claims along with a number of Counterclaims.

(ECF No. 12.) On, April 20, 2015, Verdejo filed an Amended Answer and set of Counterclaims.

(ECF No. 23.). Beyond these responses, no briefing has occurred for Plaintiffs state law claims.

       District Courts have the discretion to deny supplemental jurisdiction over state law claims

when: (1) the claim raises a novel or complex issue of State law, (2) the claim substantially

predominates over the claim or claims over which the district court has original jurisdiction, (3)

the district court has dismissed all claims over which it has original jurisdiction, or (4) in

exceptional circumstances, there are other compelling reasons for declining jurisdiction. 28 U.S.C.

S 1367(c). "The discretion to decline supplemental jurisdiction is available only if founded upon

an enumerated category of 28 U.S.C. S 1367(c)." Albertson Water Dist. v. Amerada Hess Corp.

(In re Methyl Tertiary Butyl Ether (MTBE) Prod. Liab. Litig.), 613 F. Supp. 2d 437,442 (S.D.N.Y.

2009) (citing !tar-Tass Russian News Agency v. Russian Kurier, Inc., 140 F.3d 442, 448 (2d

Cir.1998)).

       Here, the Court has "dismissed all claims over which it has original jurisdiction." 28 U.S.C.

S 1367(c)(3). Further, whilst Verdejo has submitted an answer and raised counterclaims, he has

not engaged in any substantive motion practice or other time-intensive litigation related to those

claims. Accordingly, declining supplemental jurisdiction over the state law claims would neither

prejudice Verdejo nor impinge the values of economy, convenience, fairness, and comity. Id.



                                                43
(citing United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 86 S. Ct. 1130, 16 L. Ed. 2d 218

(1966)). Accordingly, Plaintiffs state law claims are dismissed without prejudice, and all claims

in this action are hereby terminated.

                                        CONCLUSION

       For the aforementioned reasons, University Defendants' Motion for Summary Judgment is

GRANTED in its entirety, and the remaining state law claims in the Complaint are DISMISSED

without prejudice. The Clerk of Comi is respectfully directed to terminate the motion at ECF No.

81, terminate Defendant Daniel Verdejo, terminate the case, and to enter judgment in favor of

Defendant Stony Brook University and Defendant State University of New York.

SO ORDERED.
 Dated:    October 30, 2018
           White Plains, New York

                                                           NELSON S. ROMAN
                                                         United States District Judge




                                               44
